     Case 3:20-cv-02037-JLS-NLS Document 23 Filed 03/25/21 PageID.70 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAUREEN STRATTON,                                     Case No.: 20cv2037-JLS (NLS)
12                                        Plaintiff,       SCHEDULING ORDER
13   v.
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA AND GARTNER
15
     INC. GROUP INSURANCE PLAN,
16                                      Defendant.
17
18           On March 17, 2021, the Court held an Early Neutral Evaluation Conference. ECF

19   No. 21. The case did not settle. ECF No. 22. Accordingly, the Court SETS the

20   following case schedule:

21        1. Defendant shall file the Administrative Record and Plaintiff shall file any

22           supplemental record by April 23, 2021.

23        2. Plaintiff shall file her opening brief by June 18, 2021.

24        3. Defendant shall file an opposition by July 16, 2021.

25   //

26   //

27   //

28   //


                                                       1
                                                                                  20cv2037-JLS (NLS)
     Case 3:20-cv-02037-JLS-NLS Document 23 Filed 03/25/21 PageID.71 Page 2 of 2



 1     4. Plaintiff shall file any reply by July 30, 2021.
 2     IT IS SO ORDERED.
 3   Dated: March 25, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                        20cv2037-JLS (NLS)
